Name: Commission Implementing Decision (EU) 2019/294 of 18 February 2019 laying down the list of territories and third countries authorised for imports into the Union of dogs, cats and ferrets and the model animal health certificate for such imports (notified under document C(2019) 1059) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  trade policy;  tariff policy;  trade;  agricultural policy;  cooperation policy
 Date Published: 2019-02-20

 20.2.2019 EN Official Journal of the European Union L 48/41 COMMISSION IMPLEMENTING DECISION (EU) 2019/294 of 18 February 2019 laying down the list of territories and third countries authorised for imports into the Union of dogs, cats and ferrets and the model animal health certificate for such imports (notified under document C(2019) 1059) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (1), and in particular the introductory phrase and point (b) of the first subparagraph of Article 17(2), point (a) of Article 17(3) and Article 19 thereof, Whereas: (1) Directive 92/65/EEC lays down the animal health requirements governing trade in and imports into the Union of certain animals. It provides that the import conditions for dogs, cats and ferrets are to be at least equivalent to the relevant conditions provided for in Regulation (EU) No 576/2013 of the European Parliament and of the Council (2). (2) Regulation (EU) No 576/2013 provides that where the number of dogs, cats or ferrets moved for non-commercial purposes during a single movement exceeds five, those pet animals are to comply with the animal health requirements laid down in Directive 92/65/EEC for the species concerned, except for certain categories of animals for which a derogation is provided for in Article 5(2) of Regulation (EU) No 576/2013 under certain conditions. (3) Directive 92/65/EEC provides that dogs, cats and ferrets are to be imported into the Union only from a third country which is on a list drawn up in accordance with the procedure referred to in that Directive. In addition, such animals are to be accompanied by a health certificate corresponding to a specimen drawn up in accordance with the procedure referred to therein. (4) Commission Implementing Decision 2013/519/EU (3) establishes the common model health certificate for imports into the Union of dogs, cats and ferrets and provides that the territories or third countries they come from and any territories or third countries they transit must be listed in Annex I to Commission Decision 2004/211/EC (4), Part 1 of Annex II to Commission Regulation (EU) No 206/2010 (5), or Annex II to Commission Implementing Regulation (EU) No 577/2013 (6). (5) Since Decision 2004/211/EC was repealed and replaced by Commission Implementing Regulation (EU) 2018/659 (7) on 1 October 2018, it is necessary to refer to the list of third countries and parts of the territory of third countries for the entry into the Union of consignments of equidae and of semen, ova and embryos of equidae set out in Annex I to that Regulation. However, it should be clarified that the import of dogs, cats and ferrets from third countries listed in that Annex should be authorised only if the third country concerned is listed without time limit indicated in column 16 of Annex I to Implementing Regulation (EU) No 2018/659. (6) This Decision should therefore provide that imports of dogs, cats or ferrets into the Union are authorised only from territories and third countries listed in Part 1 of Annex II to Regulation (EU) No 206/2010, in Annex II to Implementing Regulation (EU) No 577/2013, or listed without time limit in Annex I to Implementing Regulation (EU) 2018/659. (7) Regulation (EU) No 576/2013 provides that dogs, cats and ferrets are not to be moved into a Member State from a territory or a third country other than those listed in Annex II to Implementing Regulation (EU) No 577/2013 unless they have undergone a rabies antibody titration test that complies with the validity requirements set out in Annex IV to Regulation (EU) No 576/2013. (8) Those requirements include the obligation to perform that test in a laboratory approved in accordance with Council Decision 2000/258/EC (8) which provides that the Agence franÃ §aise de sÃ ©curitÃ © sanitaire des aliments (AFSSA) in Nancy, France (integrated since 1 July 2010 in the Agence nationale de sÃ ©curitÃ © sanitaire de l'alimentation, de l'environnement et du travail, ANSES) is to appraise the laboratories in Member States and third countries for the purposes of their authorisation to carry out serological tests to monitor the effectiveness of rabies vaccines in dogs, cats and ferrets. (9) The common model health certificate for imports into the Union of dogs, cats and ferrets set out in Part 1 of the Annex to Implementing Decision 2013/519/EU is also applicable to the imports of dogs, cats and ferrets for bodies, institutes and centres approved in accordance with Directive 92/65/EEC. Because vaccination against rabies may not have been applied to such animals, this Decision should therefore provide that imports into the Union of dogs, cats or ferrets destined for bodies, institutes and centres approved in accordance with Directive 92/65/EEC are authorised only from territories and third countries listed in Annex II to Implementing Regulation (EU) No 577/2013. (10) Council Directive 96/93/EC (9) lays down the rules to be observed in issuing the certificates required by veterinary legislation to prevent misleading or fraudulent certification. It is necessary to ensure that rules and principles at least equivalent to those laid down in that Directive are applied by official veterinarians of third countries when they issue health certificates. (11) In addition, following the mandatory review of Commission Delegated Regulation (EU) No 1152/2011 (10), the Commission adopted Delegated Regulation (EU) 2018/772 (11) which lays down, inter alia, the rules for the categorisation of Member States, or parts thereof, in view of their eligibility to apply preventive health measures for the control of Echinococcus multilocularis infection in dogs. That Regulation repealed Delegated Regulation (EU) No 1152/2011 with effect from 1 July 2018. The list of Member States complying with the rules for categorisation laid down in Delegated Regulation (EU) 2018/772 for the whole of their territory or parts thereof is set out in the Annex to Commission Implementing Regulation (EU) 2018/878 (12). It is therefore appropriate to replace the references to Delegated Regulation (EU) No 1152/2011 by references to Delegated Regulation (EU) 2018/772 and to Implementing Regulation (EU) 2018/878 in the model health certificate. (12) This Decision should therefore establish the new list of territories and third countries from where imports into the Union of dogs, cats or ferrets are authorised and a common model health certificate for imports into the Union of such animals. Decision 2013/519/EU should therefore be repealed. (13) In order to avoid any disruption of imports into the Union of consignments of dogs, cats or ferrets, it is necessary to provide for a transitional period until 31 December 2019 in order to allow, subject to certain conditions, for the use of model animal health certificates issued in accordance with Union rules applicable before the date of application of this Decision. (14) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 List of territories or third countries from which dogs, cats or ferrets are authorised to be imported in accordance with Directive 92/65/EEC 1. Consignments of dogs, cats or ferrets which are subject to the provisions of Directive 92/65/EEC shall only be imported into the Union provided that the territories or third countries they come from and any territories or third countries they transit are included in one of the lists set out in: (a) Part 1 of Annex II to Regulation (EU) No 206/2010; (b) Annex II to Implementing Regulation (EU) No 577/2013; (c) Annex I to Implementing Regulation (EU) 2018/659, except those third countries for which a time limit is indicated in column 16 of the table in that Annex. 2. By way of derogation from paragraph 1, consignments of dogs, cats or ferrets destined for bodies, institutes and centres approved in accordance with Directive 92/65/EEC shall only be imported into the Union provided that the territories or third countries they come from and any territories or third countries they transit are included in the list referred to in paragraph 1(b). Article 2 Animal health certificate for imports from territories or third countries Member States shall only authorise imports of dogs, cats or ferrets, which comply with the following conditions: (a) they are accompanied by an animal health certificate drawn up in accordance with the model set out in Part 1 of the Annex and completed and signed by an official veterinarian in accordance with the explanatory notes set out in Part 2 of the Annex; (b) they comply with the requirements of the animal health certificate referred to in point (a) in respect of the territories or third countries that they come from and any territories or third countries they transit, as referred to in paragraphs 1(a), (b) and (c) of Article 1. Article 3 Repeal Implementing Decision 2013/519/EU is repealed. References to Implementing Decision 2013/519/EU shall be construed as references to this Decision. Article 4 Transitional provisions For a transitional period until 31 December 2019, Member States shall authorise imports into the Union of dogs, cats and ferrets which are accompanied by a health certificate issued not later than 30 November 2019 in accordance with the model set out in Part 1 of the Annex to Implementing Decision 2013/519/EU. Article 5 Applicability This Decision shall apply from 1 July 2019. Article 6 Addressees This Decision is addressed to the Member States. Done at Brussels, 18 February 2019. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) Regulation (EU) No 576/2013 of the European Parliament and of the Council of 12 June 2013 on the non-commercial movement of pet animals and repealing Regulation (EC) No 998/2003 (OJ L 178, 28.6.2013, p. 1). (3) Commission Implementing Decision 2013/519/EU of 21 October 2013 laying down the list of territories and third countries authorised for imports of dogs, cats and ferrets and the model health certificate for such imports (OJ L 281, 23.10.2013, p. 20). (4) Commission Decision 2004/211/EC of 6 January 2004 establishing the list of third countries and parts of territory thereof from which Member States authorise imports of live equidae and semen, ova and embryos of the equine species, and amending Decisions 93/195/EEC and 94/63/EC (OJ L 73, 11.3.2004, p. 1). (5) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p. 1). (6) Commission Implementing Regulation (EU) No 577/2013 of 28 June 2013 on the model identification documents for the non-commercial movement of dogs, cats and ferrets, the establishment of lists of territories and third countries and the format, layout and language requirements of the declarations attesting compliance with certain conditions provided for in Regulation (EU) No 576/2013 of the European Parliament and of the Council (OJ L 178, 28.6.2013, p. 109). (7) Commission Implementing Regulation (EU) 2018/659 of 12 April 2018 on the conditions for the entry into the Union of live equidae and of semen, ova and embryos of equidae (OJ L 110, 30.4.2018, p. 1). (8) Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines (OJ L 79, 30.3.2000, p. 40). (9) Council Directive 96/93/EC of 17 December 1996 on the certification of animals and animal products (OJ L 13, 16.1.1997, p. 28). (10) Commission Delegated Regulation (EU) No 1152/2011 of 14 July 2011 supplementing Regulation (EC) No 998/2003 of the European Parliament and of the Council as regards preventive health measures for the control of Echinococcus multilocularis infection in dogs (OJ L 296, 15.11.2011, p. 6). (11) Commission Delegated Regulation (EU) 2018/772 of 21 November 2017 supplementing Regulation (EU) No 576/2013 of the European Parliament and of the Council with regard to preventive health measures for the control of Echinococcus multilocularis infection in dogs and repealing Delegated Regulation (EU) No 1152/2011 (OJ L 130, 28.5.2018, p. 1). (12) Commission Implementing Regulation (EU) 2018/878 of 18 June 2018 adopting the list of Member States, or parts of the territory of Member States, that comply with the rules for categorisation laid down in Article 2(2) and (3) of Delegated Regulation (EU) 2018/772 concerning the application of preventive health measures for the control of Echinococcus multilocularis infection in dogs (OJ L 155, 19.6.2018, p. 1). ANNEX PART 1 Model animal health certificate for imports into the Union of dogs, cats and ferrets Text of image COUNTRY: Veterinary certificate to EU Part I: Details of dispatched consignment I.1. Consignor Name Address Country Tel. I.2. Certificate reference No I.2.a. I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Country Tel. I.6. I.7. Country of origin ISO code I.8. I.9. Country of destination ISO code I.10. Region of destination Code I.11. Place of origin Name Approval number Address Name Approval number Address Name Approval number Address I.12. Place of destination Name Approval number Address I.13. Place of loading I.14. Date of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification Documentary references I.16. Entry BIP in EU I.17. I.18. Description of commodity I.19. Commodity code (HS code) 010619 I.20. Quantity I.21. I.22. Number of packages I.23. Seal/Container No I.24. Text of image I.25. Commodities certified for: Others Pets Approved bodies I.26. I.27. For import or admission into EU I.28. Identification of the commodities Species (Scientific name) Identification system Identification number Date of birth [dd/mm/yyyy] Text of image COUNTRY Imports into the Union of dogs, cats, ferrets II. Health information II.a. Certificate reference No II.b. Part II: Certification I, the undersigned official veterinarian of (insert name of third country) certify that the animals described in Box I.28: II.1. come from holdings or businesses described in Box I.11 which are registered by the competent authority and are not subject to any ban on animal health grounds, where the animals are examined regularly and which comply with the requirements ensuring the welfare of the animals held; II.2. showed no signs of diseases and were fit to be transported for the intended journey at the time of examination by a veterinarian authorised by the competent authority within 48 hours prior to the time of dispatch; (1) either [II.3. are destined for a body, institute or centre described in Box I.12 and approved in accordance with Annex C to Council Directive 92/65/EEC, and come from a territory or third country listed in Annex II to Commission Implementing Regulation (EU) No 577/2013.] (1) or [II.3. were at least 12 weeks old at the time of vaccination against rabies and at least 21 days have elapsed since the completion of the primary anti-rabies vaccination (2) carried out in accordance with the validity requirements set out in Annex III to Regulation (EU) No 576/2013 of the European Parliament and of the Council, and any subsequent revaccination was carried out within the period of validity of the preceding vaccination (3), and (1) either [they come from, and in case of transit are scheduled to transit through, a territory or third country listed in Annex II to Commission Implementing Regulation (EU) No 577/2013 and details of the current anti-rabies vaccination are provided in columns 1 to 7 in the table below;] (1) or [they come from or are scheduled to transit through, a territory or third country listed in Part 1 ofAnnex II to Commission Regulation (EU) No 206/2010 or listed without time limit in Annex I to Commission Implementing Regulation (EU) 2018/659, and  details of the current anti-rabies vaccination are provided in columns 1 to 7 in the table below, and  a rabies antibody titration test (4), carried out on a blood sample taken by the veterinarian authorised by the competent authority not less than 30 days after the preceding vaccination and at least three months prior to the date of issue of this certificate, proved an antibody titre equal to or greater than 0,5 IU/ml (5) and any subsequent revaccination was carried out within the period of validity of the preceding vaccination, and the date of sampling for testing the immune response are provided in column 8 in the table below:] Transponder or tattoo Date of vaccination [dd/mm/yyyy] Name and manufacturer of vaccine Batch number Validity of vaccination Date of blood sampling[dd/mm/yyyy] Alphanumeric code of the animal Date of implantation and/or reading (6) [dd/mm/yyyy] From [dd/mm/yyyy] to[dd/mm/yyyy] 1 2 3 4 5 6 7 8 (1) either [II.4. the consignment includes dogs destined for a Member State listed in the Annex to Commission Implementing Regulation (EU) 2018/878 and those dogs have been treated against Echinococcus multilocularis, and the details of the treatment carried out by the administering veterinarian in accordance with Article 6 of Commission Delegated Regulation (EU) 2018/772 (7) (8) are provided in the table below: Text of image COUNTRY Imports into the Union of dogs, cats, ferrets II. Health information II.a. Certificate reference No II.b. Transponder or tattoo alphanumeric code of the dog Anti-Echinococcus treatment Administering veterinarian Name and manufacturer of the product Date [dd/mm/yyyy] and time of treatment [00:00] Name in capitals, stamp and signature ] (1) or [II.4. the dogs forming part of the consignment have not been treated against Echinococcus multilocularis.] Notes This certificate is valid for 10 days from the date of issue by the official veterinarian. In the case of transport by sea, that period of 10 days is extended by an additional period corresponding to the duration of the journey by sea. Part I: Box I.11: Place of origin: name and address of the dispatch establishment. Indicate approval or registration number. Box I.12: Place of destination: mandatory where the animals are destined for a body, institute or centre approved in accordance with Annex C to Council Directive 92/65/EEC. Box I.25: Commodities certified for: indicate  Pets where dogs (Canis lupus familiaris), cats (Felis silvestris catus) or ferrets (Mustela putorius furo) are moved in accordance with Article 5(4) of Regulation (EU) No 576/2013 of the European Parliament and of the Council;  Approved bodies where dogs, cats or ferrets are moved in accordance with Article 13 of Council Directive 92/65/EEC to an approved body, institute or centre as defined in Article 2(c) of that Directive;  others where dogs, cats or ferrets are moved in accordance with Article 10 of Council Directive 92/65/EEC. Box I.28: Identification system: select transponder or tattoo. Identification number: indicate the transponder or tattoo alphanumeric code. Part II: (1) Keep as appropriate. (2) Any revaccination must be considered a primary vaccination if it was not carried out within the period of validity of a previous vaccination. (3) A certified copy of the identification and vaccination details of the animals concerned shall be attached to the certificate. (4) The rabies antibody titration test referred to in point II.3:  must be carried out on a sample collected by a veterinarian authorised by the competent authority, at least 30 days after the date of vaccination and three months before the date of import;  must measure a level of neutralising antibody to rabies virus in serum equal to or greater than 0,5 IU/ml; Text of image COUNTRY Imports into the Union of dogs, cats, ferrets II. Health information II.a. Certificate reference No II.b.  must be performed by a laboratory approved in accordance with Article 3 of Council Decision 2000/258/EC (list of approved laboratories available at http://ec.europa.eu/food/animals/pet-movement/approved-labs_en);  does not have to be renewed on an animal, which following that test with satisfactory results, has been revaccinated against rabies within the period of validity of a previous vaccination. A certified copy of the official report from the approved laboratory on the result of the rabies antibody test referred to in point II.3 shall be attached to the certificate. (5) By certifying this result, the official veterinarian confirms that he has verified, to the best of his ability and where necessary with contacts with the laboratory indicated in the report, the authenticity of the laboratory report on the results of the antibody titration test referred to in point II.3. (6) In conjunction with footnote (3), the marking of the animals concerned by the implantation of a transponder or by a clearly readable tattoo applied before 3 July 2011 must be verified before any entry is made in this certificate and must always precede any vaccination, or where applicable, testing carried out on those animals. (7) The treatment against Echinococcus multilocularis referred to in point II.4 must:  be administered by a veterinarian within a period of not more than 120 hours and not less than 24 hours before the time of the scheduled entry of the dogs into one of the Member States or parts thereof listed in the Annex to Commission Implementing Regulation (EU) 2018/878;  consist of an approved medicinal product which contains the appropriate dose of praziquantel or pharmacologically active substances, which alone or in combination, have been proven to reduce the burden of mature and immature intestinal forms of Echinococcus multilocularis in the host species concerned. (8) The table referred to in point II.4 must be used to document the details of a further treatment if administered after the date the certificate was signed and prior to the scheduled entry into one of the Member States or parts thereof listed in the Annex to Commission Implementing Regulation (EU) 2018/878. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: PART 2 Explanatory notes for completing the animal health certificate (a) Where the certificate states that certain statements shall be kept as appropriate, statements which are not relevant may be crossed out and initialled and stamped by the official veterinarian, or completely deleted from the certificate. (b) The original of each certificate shall consist of a single sheet of paper, or, where more text is required it must be in such a form that all sheets of paper required are part of an integrated whole and indivisible. (c) The certificate shall be drawn up in at least one of the official languages of the Member State of the border inspection post of introduction of the consignment into the Union and of the Member State of destination. However, those Member States may authorise the certificate to be drawn up in the official language(s) of another Member State, and accompanied, if necessary, by an official translation. (d) If for reasons of identification of the items of the consignment (schedule in point I.28 of the model animal health certificate), additional sheets of paper or supporting documents are attached to the certificate, those sheets of paper or documents shall also be considered as forming part of the original of the certificate by the application of the signature and stamp of the official veterinarian, on each of the pages. (e) When the certificate, including additional sheets or documents referred to in point (d), comprises more than one page, each page shall be numbered (page number of total number of pages) at the end of the page and shall bear the certificate reference number that has been designated by the competent authority at the top of the pages. (f) The original of the certificate shall be completed and signed by an official veterinarian of the exporting territory or third country. The competent authority of the exporting territory or third country shall ensure that rules and principles of certification equivalent to those laid down in Directive 96/93/EC are followed. (g) The colour of the signature shall be different from that of the printing. This requirement also applies to stamps other than those embossed or watermarked. (h) The certificate reference number referred to in Boxes I.2 and II.a shall be issued by the competent authority of the exporting territory or third country.